Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  each independent claim recites at line 1 “A new and improved new and improved exchangeable lens platform”.  The dependent claims refer to “The new and improved exchangeable lens platform”.  Examiner suggests amending all claims to merely recite “An exchangeable lens platform” or “The exchangeable lens platform”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6,8,18,19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “diametrically opposed pivotal portions” is not adequately described in the specification so as to ascertain the structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6,10,11,15,16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2,3,10,11,15,16 each refer to an improper Markush group because of the transitional phrase “comprising”.  See MPEP 2173.05(h)(I).
Claims 3,11 and 16 refer to “a medical grade, FDA approved material” which is indefinite because the scope of the claimed materials is not defined in the specification.
Claim 1 recites the limitation "said diametrically opposed portions" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said diametrically contractible portions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the group comprising Nitinol and polymethyl methacrylate (PMMA), prolene, and a polyamide”.  IT is unclear if Applicant intends to combine Nitinol and PMMA, or if the “and “ should be replaced with a comma.
Claim 14 recites the limitation "said diametrically opposed portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahook USPUB2019/0117382A1.
Regarding claims 1,4,5,6,8,9,13,14 Kahook discloses an exchangeable lens platform (“ELP”) for mounting or fixing an IOL within a capsular bag comprising a substantially circular, horseshoe shaped ring member which is discontinuous, diametrically contractable and expandable to engage plural sizes of capsular bags, comprises a groove or track on the inner periphery for engaging haptics of an IOL enabling exhanges of IOLs, comprises upper/lower arcuate sections connected by diametrically opposed pivotal portions for placement in fornix portions of the capsular bag, comprises a memory strip for providing a shape and outward biasing forces to engage the capsular bag, and enables the IOL to be placed therein to prevent lateral or circumferential movement in the substantially circular, horseshoe shaped ring member.
Regarding claims 2,3,10,11,15,16 Kahook disclose the ring member and memory strip may comprise the claimed materials (acrylics, silicones, Nitinol, etc).  See paragraphs 0033,0038,0069.
Regarding claims 7,12,17  Figure 1 shows the ring member subtends an angle of approximately 340 degrees.  Additionally the ring member may subtend a variety of angles depending on the dimensions of the capsular bag into which it is implanted.
Regarding claim 18 Kahook discloses pantoscopic tilt is prevented (see paragraph 0036.
Regarding claim 19 the IOL haptics of Kahook contact the ring and not the capsular bag, inherently preventing the haptics from causing capsular striae.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774